iii




                                                                                                 FILED
                                    UNITED STATES DISTRICT COURT                                   MAY 3 1 2011
                                    FOR THE DISTRICT OF COLUMBIA                            Clark, U.S. District &Bankruptcy
                                                                                            Courts for the District of Columbia
                                                    )
      Mubaraq Tope Akere,                           )
                                                    )
             Plaintiff,                             )
                                                    )
                     v.                             )        Civil Action No.          11 1015
                                                    )
      Barack H. Obama et al.,                       )
                                                    )
             Defendants.                            )
                                                    )


                                         MEMORANDUM OPINION

             This matter is before the Court on its initial review of plaintiffs pro se complaint and

      application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

      application and dismiss the case because the complaint fails to meet the minimal pleading

      requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

             Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

      656 F. Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

      complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction

      [and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

      Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

      FJd 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

      notice of the claim being asserted so that they can prepare a responsive answer and an adequate

      defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

      F.R.D. 497, 498 (D.D.C. 1977).
~,---------------------------------------~---------------------------------------------------




                      Plaintiff, a resident of the Czech Republic, sues President Barack Obama, the United

               States Senate, the United States House of Representatives, Attorney General Eric H. Holder, Jr.,

               Secretary of Defense Robert M. Gates, Secretary of Homeland Security Janet Napolitano,

               Secretary of State Hillary Rodham Clinton and U.S. Representative to the United Nations Susan

               E. Rice. In a 95-page document, plaintiff essentially raises political questions about U.S. foreign

               policy that are "exclud[ed] from judicial review .... " EI-Shifa Pharm. Indus. Co. v.   u.s., 607
               F.3d 836, 840 (D.C. Cir. 2010) (quoting Japan Whaling Ass'n v. Am. Cetacean Soc'y, 478 U.S.

               221, 230 (1986)). The complaint neither establishes a basis for federal court jurisdiction nor

               provides any notice of a claim. A separate order of dismissal accompanies this Memorandum

               Opinion.




                           2 ~20 11
                                                           United States District Judge
               Date: May




                                                               2